Garland, J.
The defendant is appellant from a -judgment rendered against him on a promissory note. The plaintiff moves to dismiss the appeal, because the certificate of the clerk shows that the case cannot be examined on the merits. The certificate is, that it is a ‘correct transcript and true copy of all the proceedings had,- and papers and documents filed in the above entitled suit, as well as of all the evidence adduced by the parties, except parol testimony, lohich was not reduced to writing on the trial of the above recited cause, &c.’ From this statement it is evident that the case cannot be examined on its merits, and it is not in our power to aid the defendant by a certiorari, as the clerk could not from his certificate send us the evidence. The defendant does not appear to have called on the plaintiff for a statement of facts, or on the judge to make one, after the plaintiff refused. At the time of the trial he does not seem to have manifested any intention of taking an appeal, and did not'require the evidence to be taken in writing. The appellant has taken no other step to bring his case before us, than to take an appeal. We can therefore do no more or less than dismiss it with costs. 3 La., 454. 17 Id. 197. 18 Id., 437.

Appeal dismissed.